Campbell, C. J.,
delivered the opinion of the court.
The views announced in Railroad Commissioners v. Yazoo and Miss. Valley R. R. Co., ante 607, dispose of all of the objections of the appellee to the act creating the railroad commission, except as relates to the constitutional inhibition upon the State to pass any law impairing the obligation of contracts.
The appellee is authorized by its charter “ from time to time to fix, regulate, and receive tolls and charges by them to be received *653for transportation of persons and property.” Annexed to every such grant is the implied condition that the charges shall be reasonable, because that is the limit of right imposed by the common law, and as the power of the corporation is to be exercised in subordination to this tacit condition, it is competent for the legislature to establish an agency to secure conformity by its creatures to the standard of reasonableness. The appellee is not denied the right to fix, regulate, and receive just and proper charges for transportation. That right is secured to it by its charter, and is not infringed by the act creating a railroad commission. It remains unimpaired. All -that has been attempted is to secure conformity to what is reasonable and proper. The creation of a public agency to stand between the railroad companies and those dealing with them, to see that the obligation of the former to be reasonable in their charges is duly observed, is not an infraction of any right. The final test of reasonableness of rates is not with the railroad commission, but, as before, with the government through its judiciary. Fixing rates by the commission is not final and conclusive against a railroad company. It is only primé facie correct and may be tested in the courts. If the action of the commission is just it should prevail. If it is not, it may be assumed that it will not. Of that none should complain. The concession made in the bill of the appellee of the right of judicial control to prevent extortion and unjust discrimination is an admission of the right of governmental control; and if the State can control or supervise at all, it may select the agency through which to exert its right.
The appellee is not subject to the absolute control of the railroad commission or of the legislature as to rates for transportation. It has rights which must be respected, and there has been no invasion of them. They are inviolate and inviolable. ”
This company must be permitted, as authorized by its charter, to fix, regulate, and receive tolls and charges; but this creature of the State must submit to the lawful authority of its creator and protector to supervise it, so as to guard against any abuse by it of its franchise while it is protected in its fullest enjoyment. Within the limits of its chartered rights it is safe from interference, but it has *654no right to escape the visitatorial power of the State to ascertain if it keeps within these bounds. Corporations, like natural persons, must yield to the authority of the State to govern; and while they may justly claim that they shall not be despoiled of their chartered rights, they cannot be justified in a claim of immunity from the operation of such reasonable regulations as the State may adopt for their government in conformity to their charters.
Decree reversed and bill dismissed_